DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 1-2, 4, 6-8, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al (US 2009/0078090, previously cited) in view of Chen (US 7107874, previously cited) and Lee et al (US 5123303).
Regarding claim 1, Halder teaches a hand operated striking tool comprising a handle (3) having a first end portion (figs 3 and 4 at top) and a second end portion (figs 3 and 4 at bottom), wherein the second end portion defines a user interface portion of the handle; a tool head (2) defining a hole (4); and a vibration reduction mechanism (elements 5-7) positioned on or near the first end portion of the handle, wherein at least part of the vibration reduction mechanism is disposed between the handle and the tool head, wherein the vibration reduction mechanism fits substantially within the hole of the tool head to form an intermediary between the tool head and the handle (shown in figs 3 and 4), and wherein the vibration reduction mechanism includes: a collar (7) coupled to the handle; at least one sleeve (5, 6) interposed over the collar; and a retainer (16) that engages with each of the handle, the at least one sleeve, and the collar (engagement shown in fig 4). Halder does not teach a gap separating the retainer from each of the handle and collar, wherein the gap is at least partly filled with a sleeve material of the at least one sleeve. Chen teaches a striking tool including a vibration reduction mechanism with a retainer (6) separated from the other elements of the striking tool by a gap, wherein the gap is at least partly filled with a sleeve material (4; fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to define a gap separating the retainer from the handle and collar of Halder and fill the gap with a sleeve 
Regarding claim 2, Halder, as modified, teaches all the elements of claim 1 as described above. Halder further teaches the vibration mechanism includes a pin (the retainer 16 is a pin) interconnecting the collar with the handle (fig 4), wherein the pin retains a position of the collar on the first end portion of the handle (shown in fig 4). 
Regarding claim 4, Halder, as modified, teaches all the elements of claim 1 as described above. Halder as modified further teaches the gap decouples the tool head from the handle (Halder fig 3; the gap (from Chen) surrounding pin 16 further decouples the head from the handle). 
Regarding claim 6, Halder, as modified, teaches all the elements of claim 4 as described above. Halder does not teach the retainer includes a rivet. Lee further teaches the retainer can be any of several interchangeable elements including a rivet (col 4, lines 12-13). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I A). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to replace the pin of Halder with the rivet of Lee as these 
Regarding claim 7, Halder, as modified, teaches all the elements of claim 1 as described above. Halder further teaches the collar extends towards the user interface portion of the handle further than the at least one sleeve (fig 2) and wherein the collar is formed from a metal-based material ([0024]).
Regarding claim 8, Halder teaches a hand operated striking tool comprising a handle (3) having a user interface portion (figs 3 and 4 at bottom); a tool head (2) defining a tapered hole (4); and a vibration reduction mechanism (elements 5-7), positioned in between the tool head and the handle (shown in figs 3 and 4), wherein the vibration reduction mechanism fits substantially within the hole of the tool head (fig 4, entirety of hole 4 is filled by the vibration reduction mechanism) and wherein the vibration reduction mechanism includes: a collar (7); a pin (16) coupled to the collar and to the handle; and at least one sleeve (5, 6) interposed over the collar, wherein an outer sleeve (5, 6) of the at least one sleeve engages with the tapered hole of the tool head (fig 4). Halder does not teach a gap separating the pin from each of the handle and collar, wherein the gap is at least partly filled with a sleeve material of the at least one sleeve. Chen teaches a striking tool including a vibration reduction mechanism with a pin (6) separated from the other elements of the striking tool by a gap, wherein the gap is at least partly filled with a sleeve material (4; fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to define a gap separating the pin from the handle and collar of Halder and fill the gap with a sleeve material as taught by Chen, as the sleeve material assists in reducing shocks to prevent injury as taught by Chen (col 
Regarding claim 13, Halder, as modified, teaches all the elements of claim 8 as described above. Halder further teaches the outer sleeve includes one or more circumferential ridges that securably engage with the tool head (fig 3; corresponding to ridges 11; [0025]). 
Regarding claim 16, Halder teaches a vibration reduction mechanism for a hand operated striking tool, the vibration reduction mechanism comprising: a collar (7) coupled to a portion of a handle (3) of the hand operated striking tool having a tool head (2) defining a tapered hole (4; taper shown in fig 4); at least one sleeve (5, 6) interposed over the collar; and at least one pin (16) interconnecting the collar to the handle, wherein the at least one pin retains a position of the collar near a first end of the handle (shown in fig 4) and wherein the vibration reduction mechanism fits substantially within the hole of the tool head (fig 4; entirety of hole is filled by the vibration reduction mechanism). Halder does not teach a gap separating the pin from each of the handle and collar, wherein the gap is at least partly filled with a sleeve material. Chen teaches a striking tool including a vibration reduction mechanism with a pin (6) separated from the other elements of the striking tool by a gap, wherein the gap is at least partly filled with a sleeve material (4; fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to define a gap separating the .
Claims 9-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder, Chen and Lee as applied to claims 8 and 16 above, and further in view of Descombes et al (US 2014/0230616, cited by applicant).
Regarding claim 9, Halder, as modified, teaches all the elements of claim 8 as described above. Halder further teaches the tapered hole has a first taper angle and a second taper angle (fig 3; see tapers formed a top of hole 4 and at ridges 11), wherein the first taper angle is different form the second taper angle (as shown in fig 3). Halder does not teach a first sleeve wherein the outer sleeve is disposed over the first sleeve. Descombes teaches a striking tool comprising a first sleeve (“first additional sheath”) and an outer sleeve (“second additional sheath”), wherein the outer sleeve is disposed over the first sleeve ([0041]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to dispose the outer sleeve of Halder over a first sleeve in order to limit transmission of vibrations as taught by Descombes ([0041-0042]). 
Regarding claim 10, Halder, as modified, teaches all the elements of claim 9 as described above. Halder further teaches an outer profile of the outer sleeve is tapered and includes a first outer sleeve taper angle that transitions to a second outer sleeve taper angle, wherein the first outer sleeve taper angle substantially matches the first taper angle of the tapered hole, and wherein the second outer sleeve taper angle substantially matches the second taper angle of the tapered hole (fig 3; the outer sleeve matches the multiple tapers of the hole).
Regarding claims 11 and 12, Halder, as modified, teaches all the elements of claim 9 as described above. Halder does not teach a specific durometer value of the first sleeve or outer sleeve. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 II A). Descombes teaches the hardness of the first and outer sleeves can be between 50 and 80 shore A and 35-50 Shore A, which overlap the claimed ranges. Further, Descombes teaches the hardness of the sleeves can be chosen to attenuate vibratory waves. Since the hardness of the sleeves is known as a results effective variable effecting the attenuation of vibratory waves, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrive at the claimed hardness ranges through routine experimentation, achieving the predictable result of attenuating vibrations as taught by Descombes ([0041]). Since the hardnesses of the sleeves are different as taught by Descombes, the sleeves necessarily isolate different vibration spectrums as claimed.
Regarding claim 17, Halder, as modified, teaches all the elements of claim 16 as described above. Halder further teaches a single sleeve (5, 6) interposed over the collar (fig 4) Halder does not teach the at least one sleeve includes a first sleeve and a second sleeve. 
Regarding claim 18, Halder, as modified, teaches all the elements of claim 17 as described above. Halder does not teach a specific durometer value of the first sleeve or second sleeve. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 II A). Descombes teaches the hardness of the first and second sleeves can be between 50 and 80 shore A and 35-50 Shore A, which overlap the claimed ranges. Further, Descombes teaches the hardness of the sleeves can be chosen to attenuate vibratory waves. Since the hardness of the sleeves is known as a results effective variable effecting the attenuation of vibratory waves, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrive at the claimed hardness ranges through routine experimentation, achieving the predictable result of attenuating vibrations as taught by Descombes ([0041]). 
Regarding claim 19, Halder, as modified, teaches all the elements of claim 17 as described above. Halder further teaches an outer profile of the second sleeve (second sleeve provided by Descombes as described above) is tapered such that a thickness of the second sleeve varies across a length of the mechanism (fig 4), and wherein an end of the second sleeve 
Regarding claim 20, Halder, as modified, teaches all the elements of claim 17 as described above. Halder further teaches the second sleeve includes a shelf, wherein the shelf protrudes out from an outer profile of the second sleeve (fig 3, sleeve has tapered shelf protruding outwardly above ridges 11).
Response to Arguments
Applicant's arguments filed 6 Oct 2020 have been fully considered but they are not persuasive. Regarding claims 1, 8, 16 and their dependents, applicant argues that the prior art does not disclose the retainer arranged entirely within the hole of the tool head. However, the newly cited Lee reference renders this limitation obvious as detailed in the rejection above. Applicant’s amendments have overcome the previous 112b rejections and drawing objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar striking tools are cited, including others with retainers or pins within their tool heads (e.g. US 5123303, US 2754863, US 3704734).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723